Judgment affirmed, with costs. Memorandum. Upon the former appeal in this case (238 App. Div. 271) we were called upon to review a judgment in favor of the plaintiff based upon a special verdict in which the plaintiff was found to have been guilty of contributory negligence in the first *651accident, and the defendant Millard free from negligence in the operation of his car after the first accident. Here we are reviewing a general verdict which imports findings of freedom from contributory negligence on the part of the plaintiff throughout the transactions and negligence on the part of the defendant Millard in causing both collisions, the latter collision under the charge proximately resulting from the former. The different questions presented upon the two appeals account for the different results. All concur. Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.